DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022, has been entered.
 
3.	 The Applicant's amendments filed on January 21, 2022, were received. Claims 1 and 4 have been amended. Claims 5-7 have been cancelled.  Therefore, Claims 1-4 and 8-14 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on August 26, 2021.


Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1-5, 8-11 and 13-14 under 35 U.S.C. 103 as being unpatentable over Wang (CN103165863, see machine translation; hereinafter, Wang, 

6.	The rejection of Claim 12 under 35 U.S.C. 103 as being unpatentable over Wang (CN103165863, see machine translation; hereinafter, Wang, cited in IDS of 11/19/2020) in view of Kobayashi (US 2012/0148917), and in further view of Takahashi (US 2013/0017439; hereinafter Takahashi), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-10 of the Remarks dated January 21, 2022.

Reasons for Allowance
7.	Claims 1-4 and 8-14 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: the closet prior art, Wang (CN103165863, see machine translation; hereinafter, Wang, cited in IDS of 11/19/2020) in view of Kobayashi (US 2012/0148917), teach a battery comprising a positive electrode plate, a separator, and a negative electrode plate, wherein the positive electrode plate comprises a positive electrode current collector and at least two layers of positive active material coated on at least one surface of the positive electrode current collector, comprising an underlying positive active material layer in contact with the positive electrode current collector and comprising a first positive active material, a first polymer material and a first conductive material, and an upper positive active material layer in contact with the underlying positive active material layer and away from the positive electrode current collector comprising a second positive active material, a second polymer material and a second conductive material. The closest prior art do not teach, fairly suggest or render obvious wherein the first polymer material is a mixed material of fluorinated polyolefin and/or chlorinated polyolefin polymer material having a crosslinked structure with a difficultly soluble polymer material, wherein the difficultly soluble polymer material has a solubility in NMP, which is less than the solubility of the fluorinated polyolefin and/or chlorinated polyolefin polymer material in NMP; wherein based on the total weight of the underlying positive active material layer, the fluorinated polyolefin and/or chlorinated polyolefin polymer material has a content of B1% satisfying B1% ≥ 17.5 wt%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725